Crocker, J.
delivered the opinion of the Court—Norton, J. concurring.
A judgment was duly entered against the defendant in this case by default, on the twenty-third day of September, 1862, and immediately, upon the same day, the plaintiffs assigned the judgment to one Kahman. The defendant, a few days afterward, applied to the Court, upon good and sufficient grounds, to set aside the default and judgment, and let him in to defend the action. The assignee of the judgment opposed the motion, on the ground that he was a bona fide purchaser, and that the defendant had no right to such relief, as against him. The Court granted the motion, set aside the default and judgment, and the assignee has taken this appeal. The assignee stands in no better position in this matter than the assignor, as was held by this Court in Wright v. Levy (12 Cal. 262) ; Fore v. Manlove (18 Id. 436). In purchasing the judgment, he took it subject to the right of the defendant to have the default and judgment set aside upon a proper showing.